             Case 1:21-cv-04897-JMF Document 19 Filed 07/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 UMB BANK, N.A., solely in its capacity as Trustee under :
 the Contingent Value Rights Agreement by and between                     :
 Bristol-Myers Squibb Company and Equiniti Trust                          :    21-CV-4897 (JMF)
 Company, dated November 20, 2019,                                        :
                                                                          :         ORDER
                                     Plaintiff,                           :
                                                                          :
                   -v-                                                    :
                                                                          :
 BRISTOL-MYERS SQUIBB COMPANY,                                            :
                                                                          :
                                     Defendant.                           :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

       On July 23, 2021, Defendant filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure.

        Accordingly, it is hereby ORDERED that, per the briefing schedule adopted on June 14,
2021, ECF No. 15, Plaintiff shall file any amended complaint by September 14, 2021. Plaintiff
will not be given any further opportunity to amend the complaint to address issues raised by the
motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within seven weeks, and any reply shall be
filed within four weeks of any opposition.

       If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiff shall file any opposition to the motion to dismiss by September 14,
2021, and Defendant shall file any reply by October 14, 2021. See ECF No. 15.


        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
